On September 9, 1991, the Commission issued a Notice of Investigation to respondent inviting him to appear on September 30, 1991, before the Commission in Palm Beach Gardens to make a statement, personally or by his attorney, explaining, refuting or admitting certain matters relating to search warrants. Respondent did not appear personally, through counsel or in writing.
On September 24, 1991, the federal grand jury returned a 14-count indictment against respondent and others in the United States District Court for the Southern District of Florida. The indictment charges that respondent, on various occasions, corruptly requested, solicited, accepted or agreed to accept pecuniary benefit to influence the performance of his judicial duties.
On September 26, 1991, the Commission issued to respondent its Order to Show Cause why it should not recommend to this Court that the respondent be suspended from office without compensation while inquiry is pending before the Commission on matters set forth in the Notice of Investigation and the Indictment. The order to show cause was returnable before the Commission at the same time and place as the previously scheduled proceedings.
Respondent’s requests for continuances of both proceedings were denied by the Commission. The Order to Show Cause came on to be heard before the Commission on September 30,1991. Respondent did not appear personally, through counsel, or in writing. The Commission then recommended to this Court that the respondent be suspended without compensation pending final disposition of this inquiry.
The respondent has filed nothing in this Court in response to the Commission’s recommendation.
We accept the Commission’s recommendation and hereby suspend Judge Harvey N. Shenberg from office without compensation pending final disposition of this inquiry. This suspension shall be effective October 16, 1991.
KOGAN, J., has recused himself in this matter.